DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20170098407 A1).

	Regarding claim 1, Jeong teaches a light emitting display device, comprising: 

	wherein if the panel displays a low-grayscale less than a threshold value of each color in at least one area, the at least one area includes at least one subpixel representing grayscale 0 value (Fig. 1, [0040], [0042], [0046], [0048], where a half tone data block is adjusted such that a voltage corresponding to grayscale 0 outside of the center of the block is 0), 
	wherein the at least one subpixel representing grayscale 0 value in the at least one area receives an image data with grayscale value greater than grayscale 0 value (Fig. 1, [0042], [0046], [0048], where a half tone data block is adjusted such that a voltage corresponding to grayscale 0 outside of the center of the block is greater than 0).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20160240146 A1, hereafter Lee).

	Regarding claim 6, Lee teaches a method of reducing luminance deviation in a low-grayscale area to improve color unevenness when driving a display comprising: 
	during a first time period, driving a first set of subpixels in an area with a data signal for each respective subpixel having low grayscale value below a selected threshold and not driving a second set of subpixels within the area causing them to have a grayscale 0 value (Fig. 31, [0133]-[0135], where DTAS27_O is second display 
	during a second time period, not driving the first set of subpixels within the area causing them to have a grayscale 0 value and driving the second set of subpixels within the area with a 19data signal for each respective subpixel having low grayscale value below the selected threshold value (Fig. 32, [0133]-[0135], where DTAS27_E is second display data having black data during a k+1(th) frame period where second pixels PX22 and third pixels PX23 include the black frame data; [0075], where the dimming mode is a mode with reduced grayscale values under a level or threshold).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170098407 A1) in view of Lee et al. (US 20160240146 A1, hereafter Lee).

Regarding claim 3, Jeong would show the light emitting display device of claim 1. But, Jeong does not teach the light emitting display device wherein the position of the at least one subpixel representing grayscale 0 value is varied based on a lapse of driving time of the panel. However, this was well known in the art as evidenced by Lee (Figs. 31 and 32, [0133]-[0135], where DTAS27_O is second display data having black data during a k(th) frame period where first pixels PX21 and fourth pixels PX24 include the black frame data; [0075], where the dimming mode is a mode with reduced grayscale values under a level or threshold). Jeong teaches modification of a grayscale value in a region of the display but does not teach varying the position of subpixels having grayscale value 0. Lee teaches a repeating pattern alternating between two sets of subpixels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alternating pattern of Lee to avoid interference with visibility when using a dimming mode below a threshold (Lee [0136]).

Regarding claim 4, the combination of Jeong and Lee would show the light emitting display device of claim 3. Lee in the combination further teaches the light emitting display device wherein the position of the at least one subpixel representing grayscale 0 value is varied with a lapse of driving time of the panel even in a case of the same image data less than the threshold value (Figs. 31 and 32, [0133]-[0135], where the alternating pattern persists under a dimming mode in all cases regardless of static or moving image).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170098407 A1) in view of Kitamura et al. (US 20190043410 A1, hereafter Kitamura).

	Regarding claim 5, Jeong would show the light emitting display device of claim 1. But, Jeong does not explicitly teach the light emitting displace device wherein the at least one subpixel representing grayscale 0 value is a non-driven subpixel. However, this was well known in the art as evidenced by Kitamura (Fig. 5, [0063], where when the data supplied specifies a grayscale value of “00h”, circuitry on the corresponding line is deactivated). Both Jeong and Kitamura teach devices with special handling of low luminance or grayscale 0 areas. Jeong is silent with respect to whether a subpixel with a black value is “non-driven.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stop driving of black subpixels so as to achieve power savings (Kitamura [0063]).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692